Citation Nr: 0214842	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to June 1, 2000, for 
the award of death pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The veteran had active service from October 1965 to August 
1968.  The appellant is the veteran's surviving spouse.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which established entitlement to nonservice-connected death 
pension from June 1, 2000.  

The Board notes that in her substantive appeal, VA Form 9, 
received in July 2000, the appellant indicated that she 
desired to attend a hearing before a Member of the Board at 
the RO.  She was notified by letter dated in October 2001, of 
the time and place of the hearing.  However, the appellant 
failed to appear for the hearing and therefore, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(b) & (d) 
(2001).  


FINDINGS OF FACT

1.  The appellant notified the RO of the veteran's death in 
July 1999.  

2.  The VA received an application for death pension benefits 
in May 2000.


CONCLUSION OF LAW

The criteria for an effective, prior to June 1, 2000, for the 
payment of death pension benefits have not been met.  38 
U.S.C.A. §§ 501, 1503, 5110, 5111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.31, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the appellant notified the RO in 
July 1999, via telephonic communication, that the veteran had 
died.  The report of contact notes that the RO forwarded the 
proper forms to the appellant.  A death certificate reflects 
that he died on July 12, 1999.  

A claim for burial benefits was received in July 1999.  The 
claimant was not this appellant. 

On May 1, 2000, the RO received a claim for nonservice-
connected death pension.  A May 2000 RO decision granted 
entitlement to death pension, from June 1, 2000.

In her notice of disagreement, received in June 2000, the 
appellant asserted that she was entitled to benefits from the 
date of the veteran's death.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the May 2000 decision of the reasons and bases for the 
disposition of her claim.  She was further notified of this 
information in the June 2000 statement of the case.  The 
Board concludes that the discussions in the May 2000 decision 
and June 2000 statement of the case, which were both sent to 
the appellant, informed her of the information and evidence 
needed to substantiate the claim.  The Board notes that 
following the notification of the veteran's death, the RO 
forwarded the proper forms to the appellant.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim.  The Board notes that the 
appellant failed to report for a scheduled travel board 
hearing.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria and Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the day of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  Further, death benefits for a nonservice-connected 
death after separation of service (for awards filed after 
October 1984) will be payable the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, the 
effective date of entitlement will be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(d)(2); 38 C.F.R. § 
3.400(c)(3)(ii) (referred to as "the 45-Day Rule").  The 
actual payment of benefits begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Any communication or action, indicating an intent to apply 
for one or more benefits under VA laws, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  
See also Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Fleshman v. 
Brown, 9 Vet. App. 548, 550-52 (1996); 38 C.F.R. § 3.155(a).

An expressed intent to claim benefits must be in writing in 
order to constitute an informal claim pursuant to 38 C.F.R. § 
3.155; an oral inquiry does not suffice.  Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The appellant asserts two theories in support of her claim of 
entitlement to an effective date prior to June 1, 2000 for 
the grant of nonservice-connected death pension.  She 
contends that her July 1999 notification of the veteran's 
death was tantamount to a claim for nonservice-connected 
pension.  In the alternative, she argues that misinformation 
provided by VA personnel and obtaining the death certificate 
delayed her claim from being filed within 45 days of the 
veteran's death.  

As to the former, the Board notes that there is no indication 
from her oral communication in July 1999 that reflects an 
intent to file a claim for nonservice-connected death pension 
benefits.  In any case, her notification could not serve as 
an informal claim as it was not in writing.  In Bailey v. 
West, 160 F.3d 1360 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) 
characterized Irwin v. Dep't of Veterans Affairs, 498 U.S. 
89, 95-96 (1990), as having held that "equitable tolling is 
available in suits between private litigants ... 'where the 
complainant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.'" 
Bailey, 160 F.3d at 1364 (quoting Irwin, supra).  The Federal 
Circuit specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; (William) Smith v. West, 13 Vet. 
App. 525 (2000). In Bailey the Federal Circuit essentially 
held that VA representatives could stand in the role of an 
adversary.

The Board notes that review of the claims folder reveals a 
claim for burial benefits was received in July 1999.  
However, a claim for burial benefits, even if filed within 
the regulatory time frame, cannot be construed to be a claim 
for death pension benefits.  Herzog v. Derwinski, 2 Vet. App. 
502, 503 (1992).  Further, in her May 2000 claim, she 
indicated that she had not filed a claim with the Social 
Security Administration.  See 38 C.F.R. § 3.153.  

As to her contention regarding misinformation provided by VA 
personnel in terms of the appropriate form to file and delay 
in filing, the record reflects that the proper forms were 
forwarded to the appellant.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties".  
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992), citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it is presumed that the RO properly 
discharged its official duties by mailing the proper forms to 
the appellant.  The ultimate responsibility for filing a 
claim rests with the claimant, and in this case, the 
appellant.  

In summary, the first written evidence of appellant's intent 
to claim nonservice-connected death pension benefits was 
received by VA in May 2000.  Although the appellant dated the 
form in April 2000, the date of receipt controls the 
effective date.  The relevant regulations require that claims 
be in writing and within the 45-Day Rule.  Therefore, the 
Board has no choice but to deny her appeal for an effective 
dated prior to June 1, 2000.  As noted above, the effective 
date of an award for death pension filed more than 45 days 
after the veteran's death will be the date of receipt of the 
claim, with payment of monetary benefits effective the first 
day of the following calendar month.  Consequently, 
entitlement to an effective date prior to June 1, 2000 is not 
warranted.  


ORDER

An effective date earlier than June 1, 2000, for the award of 
nonservice-connected death pension is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

